DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH)
	The ‘Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH)’, filed on 08 September 2020, has been GRANTED (see ‘Decision on Petition’, mailed on 02 October 2020).

Response to Restriction Requirement
The election with traverse of the combination of all of the sequences for each of the recited Groups for ‘Species Election I – Single Combination of Colorectal Cancer RNA Transcripts for Each Recited Group along with the Corresponding “SEQ ID NO:” for each RNA Transcript’ and calculating CMS scores according to the technique/methodology for calculating CMS scores recited in claim 29 for ‘Species Election III – Calculation of CMS Scores’ found in the ‘Response to Restriction Requirement’, filed on 29 March 2021, is acknowledged.  However, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
Accordingly, the requirement is deemed proper and is therefore made FINAL.


Status of Claims
	Claims 1-26, 33, 37, 41-44, 49-56, 59, 60, and 62-112 are canceled.
Claims 34 and 35 are amended.
Accordingly, claims herein under examination are claims 27-32, 34-36, 38-40, 45-48, 57, 58, and 61 along with the combination of all of the sequences for each of the recited Groups for ‘Species Election I – Single Combination of Colorectal Cancer RNA Transcripts for Each Recited Group along with the Corresponding “SEQ ID NO:” for each RNA Transcript’ and calculating CMS scores according to the technique/methodology for calculating CMS scores recited in claim 29 for ‘Species Election III – Calculation of CMS Scores’.

Examiner Comment
	With respect to CMS1, CMS2, CMS3, and CMS4, the originally filed disclosure provides the following:
“Colorectal cancer is the fourth most common type of cancer in the United States and is second only to lung cancer as a cause of cancer-related deaths (see e.g., seer(dot)cancer(dot)gov/statfacts/html/colorect(dot)html). Only 65% of colorectal cancer patients survive for five years after diagnosis. Colon cancer is highly heterogeneous in prognosis and response to treatment. Clinical experience and colon cancer research have led to the understanding that colon cancer is not one disease but occurs as several different subtypes. These subtypes are distinguished by distinct patterns of gene expression that influence or determine tumor biology. Between 2010 and 2014 many papers were published describing methods of classifying colon tumors into molecularly distinct subtypes. Recognizing similarities in many of these subtyping systems, a consortium of experts was formed to derive one subtyping system that inherits the best features from each system. This consortium published the consensus molecular subtypes (CMS) for colon cancer in 2015.” (Paragraph [0004])

“The consensus molecular subtype (CMS) classification system divides colon cancers into 5 district groups, called subtypes, each with distinct biologies and molecular characteristics: CMS1 (MSI Immune), CMS2 (Canonical), CMS3 (Metabolic), CMS4 (Mesenchymal) and Mixed. Publication of this standard classification launched aggressive searches for drugs that are effective in specific CMS subtypes. For example, PD-L1 inhibitors (such as Keytruda™) are likely effective in many CMS1 tumors, but not in CMS4 tumors; and anti-angiogenic agents (such as Avastin™) are likely effective in CMS4 tumors but not CMS1 tumors. The CMS subtype system is very likely to play a major role in colon cancer treatment selection in the near future.” (Paragraph [0005])



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent Application No. 17/014,910 further in view of U.S. Patent Application Publication No. 2010/0190173 
Claims 27, 28, 40, 46-48, 57, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of co-pending U.S. Patent Application No. 17/014,910 (herein “USPATAPP ‘910; also published as U.S Patent Application Publication No. 2020/0407803; see attached ‘PTO-892’) further in view of U.S. Patent Application Publication No. 2010/0190173 (see ‘Information Disclosure Statement’, filed on 08 September 2020; herein “USPGPUB ‘173”).
The following specifically denotes the instant claims with the corresponding claims of USPATAPP ‘910 applied herein:
Instant claims 27, 28, 40, 46-48, 57, and 61 are unpatentable over claims 1-4 and 9-12 of USPATAPP ‘910.
Claims 1-4 and 9-12 USPATAPP ‘910 renders instant claims 27, 28, 40, 46-48, 57, and 61 unpatentable.  For instance, claim 1 of USPATAPP ‘910 is drawn to “A continuous score method for providing a colon cancer disease predicted consensus molecular subtype (CMS) comprising: a) contacting a genetic sample with a plurality of genetic sequence binding targets and measuring expression levels of a panel of genes having specificity for the binding targets, said panel of genes comprising at least three genes for each of four consensus molecular subtypes CMS1, CMS2, CMS3 and CMS4, wherein the gene subset for each of the four consensus molecular subtypes comprise: AXIN2, SEMA5A, CDHR1, CTTNBP2, WARS, HPSE, ATP9A, GNLY, DACH1, EMP2AIP1 for the CMS1 gene subset; POFUT1, QPRT, PLAGL2, CEL, TRIB2, DDX27, DUSP4, FSCN1, OSER1, and LYZ for the CMS2 gene subset; TIMP3, CAPN9, VAV2, FCGBP, FBN1, IGFBP5, SPINK4, REG4, CEBPB, 

CMS1
AXIN2 - 8313
SEMA5A -9037
HPSE - 10855
ATP9A - 10079
DACH1 – 1602



CMS2
POFUT1 -23509
QPRT - 23475
PLAGL2 - 5326
CEL - 1056
TRIB2 - 28951
DDX27 - 55661
DUSP4 – 1846
OSER1 – 51526
CMS3
TIMP3 - 7078
CAPN9 - 10753
VAV2 - 7410
FCGBP - 8857
IGFBP5 – 3488



CMS4
MGP - 4256
AOC3 - 8639
SPOCK1 - 6695
AKAP12 - 9590





With respect to the generation of a report, it would have been obvious to one of ordinary skill in art to have generated a report, as disclosed in U.S. Patent Application Publication No. 2010/0190173 (see ‘Information Disclosure Statement’, filed on 08 September 2020; herein “USPGPUB ‘173”), from the data obtained from the performance of the claimed method of USPATAPP ‘910 (e.g., CMS scores, treatment protocol/plan associated to each), since USPGPUB ‘173 provides one in the art some teaching, suggestion, or motivation for report generation of the analysis results (Paragraphs [0037], [0040]-[0044], and [0148]).  It should be recognized that USPATAPP ‘910 (Paragraphs [0014]-[0015], [0031]-[0032], [0044], [0052]-[0053], and [0075]) also provides for the generation of reports following analysis of cancer gene expression evaluation/classification along with corresponding treatment protocols/plans.  Additionally, USPATAPP ‘910 and USPGPUB ‘173 are directed to methods of colon cancer classification and, thus, are drawn to the same purpose and/or outcome.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 27, 28, 40, 46-48, 57, and 61 appear to recite claim limitations substantially similar to claims 1-4 and 9-12 of USPATAPP ‘910.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Patent Eligible Subject Matter – Laws of Nature, Natural Phenomena, and Abstract Ideas
Claims 27-32, 34-36, 38-40, 45-48, 57, 58, and 61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The instant claims are drawn to a method of accurately determining a consensus molecular subtype of a colorectal cancer from a cancer patient/method of classifying a human colorectal cancer tumor into a consensus molecular subtype (CMS) based on a CMS score derived from an abbreviated gene expression profile, however, do not include additional elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exception.
Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES
Instant claims 13-19 are directed to a method of accurately determining a consensus molecular subtype of a colorectal cancer from a cancer patient comprising: obtaining expression 
Step 2A, Prong One – Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself,’ and mathematical relationships/formulas.  The claims recite two judicial exceptions: 1) the relationship/correlation between a CMS score, which is based on RNA transcript expression levels, and the type of colorectal cancer, which corresponds to the concepts identified as laws of nature and natural phenomena by the courts; and 2) a “mental” process of evaluating/interpreting data/information (e.g., “determining” CMS score representative of a probability (claims 27 and 46) and “classifying the colorectal cancer with a CMS determination corresponding to the CMS” (claim 46)) which corresponds to “an abstraction”; an idea having no 
Step 2A, Prong Two – Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible.  However, absent are any additional elements recited in the claim beyond the judicial exception(s) which integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The claim limitations (e.g., “determining” CMS score representative of a probability (claims 27 and 46) and “classifying the colorectal cancer with a CMS determination corresponding to the CMS” (claim 46)) are considered simply as the recitation of a “mental” process for evaluating/interpreting data/information to identify the relationship/correlation between the CMS score (i.e. combination of RNA expression levels) and a colorectal cancer status (i.e., natural principle).  There are no further/additional steps which applies either the identified judicial exceptions into 

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to “significantly more” than the judicial exception(s) itself.  The claims as a whole are analyzed to determine whether any additional element/step, or combination of additional elements/steps, in addition to the identified judicial exception(s) is sufficient to ensure that the claim amounts to “significantly more” than the exception(s).  However, the additional elements, individually and in combination, do no amount to “significantly more”.  Under the Step 2B analysis, the “physical” elements/steps of, “obtaining an expression level” (e.g., via extracting and quantifying; see claim 35) and “generating a report” tells a health-care provider who works with colorectal cancer patients to obtain RNA transcript expression levels and the generation of a report through whatever process the health-care provider wishes to use.  Further, these in addition to steps are “physical” steps that are considered within the purview of one in the art as being routine and conventional in the art when analyzing expression levels to determine colorectal cancer status.  For example, U.S. Patent Application Publication No. 2010/0190173 (see ‘Information Disclosure Statement’, filed on 08 September 2020; herein “USPGPUB ‘173”) discloses methods of predicting clinical outcome in a subject diagnosed with colorectal cancer whereby RNA transcript expression levels are obtained by extraction and quantification from colorectal cancer tissue samples and for report generation 
Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality.  The claim limitations do not transform the abstract idea that they recite 
Accordingly, the instant claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-32, 34-36, 38-40, 45-48, 57, 58, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
Claims 27-32, 34-36, 38-40, 45-48, 57, 58, and 61 recite the limitation “based on the expression level of each of the at least three RNA transcripts” which is considered vague and indefinite.  Specifically, the language “based on” implies a set of criteria/range of values that defines the expression level for each of the at least three RNA transcripts that the probability of the CMS score is indicative of which is unclear.   Accordingly, clarification and appropriate correction for the above claim limitation is requested.

Relevantly Identified References
A search identified the following relevant references: 1) U.S. Patent Application Publication No. 2010/0190173 (see ‘Information Disclosure Statement’, filed on 08 September 2020; herein “USPGPUB ‘173”); and 2) Linnekamp et al. (Consensus molecular subtypes of colorectal cancer are recapitulated in in vitro and in vivo models. March 2018. Cell Death & Differentiation. Vol. 25, No. 3, pages 616-633; see ‘Information Disclosure Statement’, filed on 08 September 2020; herein “Linnekamp 2018”).  USPGPUB ‘173 discloses methods of predicting clinical outcome in a subject diagnosed with colorectal cancer.  Linnekamp 2018 describes methods for classifying human colorectal cancers into consensus molecular subtypes (CMS).  However, neither USPGPUB ‘173 nor Linnekamp 2018, alone or in combination, teaches or suggests: 1) a method of accurately determining a consensus molecular subtype of a colorectal cancer from a cancer patient, the method comprising: obtaining an expression level of at least three colorectal cancer RNA transcripts from a first group of genetic elements, the first group of genetic elements comprising or consisting of the genes represented by or corresponding to ENTREZ IDs 6418, 9219, 10855, 3191,9037, 10079, 83737, 10140, 8313, 54891,57798, 998, 7105, 23475, 6431,3725, 81786, 9554, 1602, 57168, 401474, 139322,1783, 29966, 80183, 8019, 3549, 27330, and 10451; obtaining an expression level of at least three colorectal cancer RNA transcripts from a second group of genetic elements, the second group of genetic elements comprising or consisting of the genes represented by or corresponding to ENTREZ IDs 5326, 112858, 1057, 6780, 23509, 51497, 430, 171023, 25980, 23475, 22919, 80183, 51526, 28951, 1056, 1846, 644, 9054, 55661, 54894, 58490,and 4212; obtaining an expression level of at least three colorectal cancer RNA transcripts from a third group of genetic elements, the third group of 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636